                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

 Heidi Tolles,                                     )   Civil Action No. 3:18-cv-03227-TLW-PJG
                                                   )
                                      Plaintiff,   )
                                                   )
                  vs.                              )
                                                   )
 Corporate Solutions, LLC, and University          )
 of South Carolina,                                )
                                                   )
                                   Defendants.     )
                                                   )

                        Second Joint Motion to Amend the Scheduling Order

       Pursuant to Local Civil Rule 6.01 (D.S.C.), the Parties come before the Court and

respectfully submit this Second Joint Motion to Amend the Scheduling Order entered by the Court

on March 26, 2020 (the “Scheduling Order”). The Parties are seeking to extend each of the

remaining deadlines in this matter by ninety (90) days. In support of this Motion, the Parties would

respectfully show as follows:

       1.        The Parties hope to be able to have in-person depositions but are not able to do so

at this time due to COVID-19 and the health concerns for those involved. Should the Court grant

this motion and extend the Scheduling Order, the parties have agreed to schedule the depositions

for the weeks of August 17 and 24.

       2.        The Parties, therefore, find it necessary to request an extension of the remaining

deadlines so that depositions can be scheduled to mitigate the safety concerns of the parties and

their counsel due to COVID-19.

       3.        The Scheduling Order has previously been modified four times.




                                                   1
       4.      The proposed Fifth Amended Scheduling Order, which is attached hereto as Exhibit

A, extends each of the remaining deadlines by ninety (90) days as follows:

               a. The deadline for completion of discovery would be extended from June 29,

                   2020 to September 28, 2020.

               b. The deadline for all other motions, except those to complete discovery, those

                   nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and those relating to

                   the admissibility of evidence at trial, would be extended from July 27, 2020 to

                   October 26, 2020.

               c. The case would be subject to being called for jury selection and trial after the

                   expiration of the deadline in ¶ 7(b), OR thirty (30) days following the issuance

                   of a Report and Recommendation on any motion described in 7(b), whichever

                   is later.

       4.      Pursuant to Local Rule 7.02, counsel for the Parties have consulted prior to filing

this Motion and Counsel for Heidi Tolles and the University of South Carolina consents to the

Motion. Corporate Solutions, LLC does not oppose this motion. This Motion is made in good

faith and not for the purpose of any delay.

       WHEREFORE, the Parties respectfully ask the Court to grant this Motion to amend the

Scheduling Order and to enter the Parties’ proposed Fifth Amended Scheduling Order.



                                    (Signature page to follow)




                                                 2
WE SO MOVE AND CONSENT:

By: s/ Bryn C. Sarvis
Bryn C. Sarvis (FID 10478)
3424 Augusta Highway
Gilbert, SC 29054
bsarvis@sarvislaw.com
SARVIS LAW, LLC
(803) 785-5525

Attorney for Plaintiff Heidi Tolles

Gilbert, South Carolina
June 11, 2020


By: s/ R. Hayne Hodges
R. Hayne Hodges III (FID 9663)
GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
900 Elmwood Avenue, Suite 100
Columbia, South Carolina 29201
Phone: (803) 799-9311
Fax: (803) 254-6951
hhodges@gsblaw.net

Attorney for Defendant University of
South Carolina

Columbia, South Carolina
June 11, 2020




                                       3
